Case: 14-20366      Document: 00513041343         Page: 1    Date Filed: 05/13/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-20366
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            May 13, 2015
DAVID EARL KEITH,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellant

v.

ROSADO, Property Officer; BAKER, Property Officer; COOK, Warden,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:14-CV-1482


Before PRADO, OWEN, and GRAVES, Circuit Judges.
PER CURIAM: *
       David Earl Keith appeals the district court’s dismissal of his civil rights
complaint for failure to exhaust his administrative remedies. Keith contends
that the exhaustion requirement does not apply to his case because “there is
no administrative remedy available and extraordinary circumstances exist.”
       We review de novo a dismissal for failure to exhaust administrative
remedies. Powe v. Ennis, 177 F.3d 393, 394 (5th Cir. 1999). Under the Prison


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
      Case: 14-20366    Document: 00513041343        Page: 2   Date Filed: 05/13/2015


                                     No. 14-20366

Litigation Reform Act, prisoners must properly exhaust “such administrative
remedies as are available” prior to filing a § 1983 action concerning prison
conditions. 42 U.S.C. § 1997e(a). Exhaustion is mandatory, and “[d]istrict
courts have no discretion to excuse a prisoner’s failure to properly exhaust the
prison grievance process before filing their complaint.” Gonzalez v. Seal, 702
F.3d 785, 788 (5th Cir. 2012).
       After reviewing Keith’s complaint, the district court determined that
Keith failed to exhaust both steps in the Texas Department of Criminal Justice
administrative grievance remedies prior to filing his complaint. On appeal,
Keith does not dispute that he failed to exhaust his administrative remedies.
Because exhaustion is mandatory, the district court did not err in dismissing
Keith’s complaint for failure to exhaust.        See Gonzalez, 702 F.3d at 788.
Additionally, even if the exhaustion requirement could be excused, apart from
his    conclusional    assertions,   Keith    does   not   describe   extraordinary
circumstances that justify relief from the exhaustion requirement or otherwise
explain why exhaustion is unavailable. Although pro se briefs are afforded
liberal construction, even pro se litigants must brief arguments in order to
preserve them. Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993). Thus,
Keith has “effectively abandoned” any challenge to the district court’s
dismissal of his complaint for failure to exhaust. See Mapes v. Bishop, 541 F.3d
582, 584 (5th Cir. 2008).
       AFFIRMED.




                                          2